Appellant files a forcible motion, the point of which is that we erred in refusing to sustain complaints appearing in a number of bills of exception which, in the aggregate, present complaint of the failure of the court to tell the jury that the burden was upon the state to disprove certain exculpatory statements appearing in the testimony of state witnesses and attributed to appellant. We can add very little to what we said in our original opinion. It is plain that appellant said to one witness that he shot deceased accidentally, and that he said to another he shot her while she was asleep. The court affirmatively charged the jury in his main charge upon each of these defensive propositions, telling them in paragraph 7 that if they believed from the evidence that the shooting was an accident on the part of the defendant, or if they had a reasonable doubt as to whether it was an accident or not, they should acquit; and again in paragraph 10 told the jury that if they believed from the evidence that defendant shot the deceased while he was asleep, or if they had a reasonable doubt thereof, they should acquit.
The charge so manifestly gives to the accused every benefit which could have accrued to him if the jury had been specifically told that they could not convict unless they believed the falsity of the exculpatory statements had been shown, that the lack of *Page 438 
need for such charge would seem apparent. The rule seems well settled. Having plainly given a charge upon the affirmative defensive theory in one form, no burden would rest upon the court to give it in that which would merely be a different form.
The motion for rehearing will be overruled.
Overruled.